Title: To James Madison from Louis-Marie Turreau de Garambouville, 24 August 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 24. Aoust 1808

Je viens d’apprendre que le Collecteur des Douanes de NewYork a refusé de laisser partir le Brig Batavian, pour lequel le Gouvernement fédéral avait accordé une permission Sur ma demande, et cela en raison d’un ordre de M. le Sécrétaire de la Trésorerie qui annulle les permissions accordées antérieurement au 13. Courant et dont on n’aurait pas profité.
Cependant M. Van Pieters, Armateur de ce Brig, a fait transporter à Ses frais de Baltimore à Newyork les Matelots blessés & convalescents de S. M., qu’il devait transporter en France d’après Ses transactions avec l’Agence Consulaire, et d’après ce changement de détermination de la part de votre Gouvernement, Monsieur, cet Armateur est exposé à une perte considérable, & l’Agence Consulaire contrainte de manquer à Ses engagements avec lui.
L’ordre de M. Le Sécrétaire de la Trésorerie ne m’ayant pas été communiquée officiellement, je ne peux croire qu’il Soit applicable à la permission qui m’a été accordée.  Je vous prie en conséquence, Monsieur, de vouloir bien informer Son Excellence Le Président des Etats-Unis de cette affaire et de m’instruire de Sa détermination.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

